Citation Nr: 1747694	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-15 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating for lumbar degenerative disc disease evaluated as 20 percent disabling prior to April 28, 2014.

2. Entitlement to an increased rating for lumbar degenerative disc disease evaluated as 40 percent disabling since April 28, 2014.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to November 2002. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
 
The Veteran testified in April 2016 before the undersigned. A transcript of the hearing is associated with the claims file. 

In a June 2015 rating decision VA granted entitlement to a 40 percent rating for degenerative disc disease of the lumbar spine effective April 28, 2014.  While an increased rating has been granted because the staged rating does not constitute a full grant; as such the claim for increased rating remains in appellate status. AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an increased rating for right lower extremity radiculopathy has been raised by the record at the April 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to an increased rating for degenerative disc disease of the lumbar spine evaluated as 40 percent disabling since April 28, 2014, and entitlement to total disability evaluation based on individual unemployability due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine evaluated as 20 percent disabling prior to April 28, 2014.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his authorized representative. Id. 

In the present case, in April 2016 the appellant requested to withdraw his appeal as to the issue of entitlement to an increased rating for lumbar degenerative disc disease evaluated as 20 percent disabling prior to April 28, 2014. Given that request there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.

ORDER

The claim of entitlement to an increased rating for lumbar degenerative disc disease evaluated as 20 percent disabling prior to April 28, 2014 is dismissed.

REMAND

Lumbar degenerative disc disease since April 28, 2014

The record shows that the Veteran has been diagnosed with intervertebral disc disease. In May 2013 the Veteran acknowledged in writing that he had not specifically been prescribed bed rest by a physician for such condition, but he believed his back pain was so severe that the disorder warranted prescribed bedrest. The Veteran was most recently provided a VA examination to consider the nature and severity of his service connected degenerative disc disease of the lumbar spine in April 2014. That examiner noted that the Veteran had intervertebral disc syndrome, but indicated that the appellant had not had any incapacitating episodes over the past twelve months. The examiner did not, however, explicitly consider the Veteran's contention that his pain was so severe that a physician would have prescribed bed rest.  

At his April 2016 hearing, the Veteran argued that the April 2014 examination was inadequate, and that his condition had worsened since that time. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that remand is warranted in order to obtain a new VA examination to consider whether the Veteran's low back disorder at any time since April 28, 2014 has been manifested by acute periods of signs and symptoms which required bed rest prescribed by a physician, even if no such bedrest was in fact prescribed. 

The Board also notes that the April 2014 VA examination is too remote in time for current adjudication, Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), and was not conducted in conformity with the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016). Moreover, development of the issues of entitlement to an increased rating for right lower extremity radiculopathy and entitlement to a total disability evaluation based on individual unemployability may relate to the issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Individual unemployability 

The Board acknowledges that the appellant has been in receipt of a 100 percent combined schedular rating for multiple service connected disorders since September 15, 2015.  Notably, however, a grant of a 100 percent disability does not always render the issue of total disability evaluation based on individual unemployability due to service connected disorders moot. VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation  under 38 U.S.C.A. § 1114 (West 2014). See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Specifically, special monthly compensation may be warranted if the Veteran has a 100 percent combined rating for disorders, and VA finds that individual unemployability is warranted based on another service-connected disability or disabilities that have a combined rated of 100 percent.  Such a combination would satisfy the second requirement for special monthly compensation of an additional disability or disabilities of 60 percent. See generally id. at 294.  

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is therefore inextricably intertwined with the issue remanded above. This issue is therefore remanded, to be addressed after the following development has been completed. See Id. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be contacted and requested to identify and all medical providers both VA and private who have treated the disorders at issue since May 2017.  Thereafter, the RO must undertake appropriate action to secure all identified records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA examination with an orthopedist to determine the current severity of his service-connected degenerative disc disease of the lumbar spine. The orthopedist must be provided access to all files in Virtual VA and VBMS, and the orthopedist must specify in the examination report that the Virtual VA and VBMS files have been reviewed.

The orthopedist must perform all necessary tests to determine the current nature and severity of the Veteran's degenerative disc disease of the lumbar spine. In evaluating the Veteran, the orthopedist should report complete range of motion findings. The orthopedist should indicate whether pain or weakness significantly limits functional ability during flare-ups or when the spine is used repeatedly over a period of time. The orthopedist should address whether the spine exhibits weakened movement, excess fatigability or incoordination. If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.

The orthopedist is to specifically test the range of active, passive, weight-bearing and nonweight-bearing motion. If the orthopedist is unable to conduct the required testing or concludes that the required testing is not possible in this case, he or she should clearly explain why that is so.

The orthopedist must specifically address whether at any time since April 28, 2014 it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran has suffered any period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician, whether or not such bedrest or treatment was actually prescribed? If the answer to such question is yes, the orthopedist is to estimate the duration of such incapacitating episodes measured in weeks over the course of 12 months.  

The orthopedist must also provide an opinion as to the nature of any functional impairment resulting from the Veteran's service-connected degenerative disc disease of the lumbar spine. In particular, the orthopedist must opine as to whether the severity of the degenerative disc disease of the lumbar spine standing alone would prevent the Veteran from obtaining or maintaining substantially gainful employment. 

A complete rationale must be provided for any opinion offered  If the requested opinion cannot be rendered without resorting to speculation, the orthopedist must state whether the need to speculate is caused by a deficiency in the state of general  medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training. 

3. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

4. Adjudicate the issue of entitlement to an increased rating for right lower extremity radiculopathy to include secondary to lumbar degenerative disc disease.  The appellant is advised that the Board will only exercise appellate jurisdiction over those claims where a timely appeal has been perfected.

5. Thereafter, and after undertaking any other development deemed appropriate, to include the provision of any medical examinations to consider the current nature and severity of the Veteran's service-connected disabilities, readjudicate the issues on appeal, to include entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


